Citation Nr: 0313864	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  02-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from January 1963 to January 
1966.

This appeal arises from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Columbia, South Carolina.  

In May 2002 the Board undertook further development of this 
case pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board's development yielded relevant 
evidence.  In light of the fact that this decision grants the 
veteran's claim on appeal, the Board's consideration of the 
new evidence in the first instance is not prejudicial to the 
veteran.


FINDINGS OF FACT

The veteran has arthritis of the left knee that was caused or 
made permanently worse by a service-connected disability of 
the right knee.


CONCLUSION OF LAW

A left knee disability, arthritis, is proximately due to or 
the result of a service connected disability.  38 U.S.C.A. 
§ 1110 (West 2002), 38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); see Holliday v. Principi, 14 Vet. App. 280, 284-86 
(2001) (holding all sections of VCAA are retroactive).

Service connection is granted for disability resulting from a 
disease or injury incurred during active service.  
38 U.S.C.A. § 1110.  A grant of service connection requires 
medical evidence of a current disability, medical, or in some 
cases lay, evidence of in-service incurrence of a disease or 
injury, and medical evidence of a nexus between the claimed 
in-service disease or injury and the current disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The United States Court of Appeals for Veterans Claims has 
interpreted 38 C.F.R. § 3.310(a) as providing that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

In this case there is no evidence of a left knee disability 
in service, and it has not been contended that service 
connection is warranted on a direct basis.  Rather, it has 
been contended that the veteran has a left knee disability 
secondary to a service connected right knee disability.  

Service connection has been established for residuals of a 
tumor of the proximal fibula, and for a scar of the right 
knee as a residual of the tumor excision.  In May 2001, a VA 
X-ray examination was interpreted as showing arthritis in 
both knees.  On VA examination in September 2002, the 
examiner concluded that it was at least as likely as not that 
the veteran's left knee arthritis was caused or exacerbated 
by the right knee disability.  

The record shows that the veteran has a current left knee 
disability.  The only competent medical opinion is to the 
effect that the left knee disability was caused or aggravated 
by the service-connected right knee disability.  Accordingly, 
the Board finds that the evidence is in favor of the grant of 
service connection for left knee arthritis as secondary to 
the service connected disability.  See 38 U.S.C.A. § 5107(b) 
(were the evidence is in equipoise, reasonable doubt is 
resolved in favor of the claimant).


ORDER

Service connection for a left knee disability, namely 
arthritis, is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

